PER CURIAM.
Wayne Duncan appeals the trial court’s order denying his motion for jail credit time. We affirm. In listing the judicial acts to be reviewed, however, Duncan for the first time asserted that he is entitled to credit for jail time from September 26, 1994, to November 16,1994. This time period is not listed in his motion, is not reflected on the jail credit time log, and is not addressed by the trial court. Accordingly, our affirmance is without prejudice to any subsequent motion seeking credit for the time alleged in the statement of judicial acts.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.